Motion to dispense with printing granted only insofar as to permit the appeal to be heard upon the original record, without printing the same, except that a certified copy of the indictment shall be substituted in place of the original indictment, but upon printed appellant’s points; the original record and appellant’s printed points to be filed on or before March 28, 1961 with notice of argument for the May 1961 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.